DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on July 25, 2022. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on September 23, 2022 was received and considered by the Examiner.
Drawings
The drawings were received on July 25, 2022.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threading located on the outer diameter flange (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second side wall" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the second side wall” is the same feature as “the second wall” previously recited in the claim or an additional feature.
Regarding Claim 16, the limitation “the three-dimensional” renders the claim indefinite. It is unclear what feature to which “the three dimensional” refers.
Claims 11-12 are indefinite due to their dependency from the indefinite claim rejected above.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150061370 A1 (Akinlua et al.), equivalent to CN 105473430 A cited in the IDS filed September 23, 2022.
Regarding Claim 13, Akinlua et al. discloses (Para. [0020]-[0030]; Figs. 1-6) a track system component (track joint assembly 155 including links 110a, 110b) comprising: a bushing (157) including a cylindrical body and an outer diameter flange (portion extending between 340a and 340b) extending from the cylindrical body; and a through bore (160a, 160b) extending into the track system component; a channel (portion 350a of link 110a) within the through bore to receive the outer diameter flange such that portions of the outer diameter flange extending beyond the cylindrical body are completely surrounded by material of the track system component (end portions of the flange at 340a and 340b are completely surrounded by material of links 110a and 110b). Regarding the limitation the track system component is cast with the bushing in place to form the through bore around the bushing, this is a method step in a product claim and receives no patentable weight. See MPEP 2113.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinlua et al. in view of US Patent 1,306,178 (French).
Regarding Claim 1, Akinlua et al. discloses (Para. [0020]-[0030]; Figs. 1-6) a first link (110a) comprising: a body comprising: a first longitudinal wall (shown generally at 230a of Fig. 4); and a second longitudinal wall (shown contacting outer bushing 250 at seal 310a of Fig. 4); a through bore (160a) extending from the first longitudinal wall to the second longitudinal wall (Para. [0022]); a channel (portion 350a) positioned in the through bore spaced from the first longitudinal wall and the second longitudinal wall (recessed central portion 350a is spaced between outer portion 330a and seal 310a); and a bushing (157) located in the through bore (160a), the bushing including a flange (portion extending between 340a and 340b) positioned in the channel (350a).
Akinlua et al. does not disclose a track shoe comprising: a base extending along a transverse direction.
However, French teaches (p. 1 line 47-p. 2 line 69; Figs. 1-8) a track shoe (A) with a base (plate 42) extending along a transverse direction and links (21) extending along the base in a longitudinal direction.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the links disclosed by Akinlua et al. to track shoe bodies, such as taught by French, in order to create a running surface for an endless track vehicle.
Regarding Claim 2, Akinlua et al. and French teach the track shoe of claim 1, as discussed above. Akinlua et al. further discloses (Para. [0020]-[0030]; Figs. 1-6) the first longitudinal wall (shown generally at 230a of Fig. 4) and the second longitudinal wall (shown contacting outer bushing 250 at seal 310a of Fig. 4) are located on an exterior of the first link (110a); and the bushing (157) extends all the way from the first longitudinal wall (at 230a) to the second longitudinal wall (where seal 310a meets bushing 250).
Regarding Claim 3, Akinlua et al. and French teach the track shoe of claim 1, as discussed above.
Akinlua et al. does not disclose the bushing comprises Manganese material.
However, French teaches (p. 1 line 47-p. 2 line 69; Figs. 1-8) a bushing (25) made of manganese steel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Akinlua et al. to be made of manganese steel, such as taught by French, due to its hardness and resistance to wear.
Claim(s) 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinlua et al. in view of DE 102008020330 A1 (Lewentz).
Regarding Claim 10, Akinlua et al. discloses (Para. [0020]-[0030]; Figs. 1-6) a component (track joint assembly 155) for a track-type machine, the component comprising: a body (links 110a and 110b); a through bore (160a and 160b) extending through the body, the through bore including an inner wall (shown at 330a and 330b of Fig. 5); a bushing (157) located in the through bore (160a and 160b), the bushing comprising: an inner bearing surface (380); an outer surface (shown at 320a and 320b of Fig. 5) engaging the inner wall; a flange (portion extending between 340a and 340b) comprising: a first side wall (defined by diameter 360a) extending from the outer surface; a second wall (defined by diameter 360b) extending form the outer surface spaced from the first side wall; wherein the first side wall and the second side wall mate with material of the body within the through bore (Para. [0022], [0027]).
Akinlua et al. does not disclose retention features located in the outer surface proximate the first and second side walls of the flange; wherein the retention features comprise voids in the bushing filled-in by material of the body.
However, Lewentz teaches (pages 1-5 of translation; Figs. 1-5a) retention features (threads 18) in an outer surface (outside wall 16) proximate the flange (collar 20); wherein the retention features comprise voids (spaces between threads 18) in the bushing (14) filled-in by material of the body (it can be seen in Figs. 1-5 that the gaps between threads 18 are filled in by the material of the housing 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Akinlua et al. to have retention features on the outer wall, such as taught by Lewentz, in order to facilitate retention of the bushing within the link.
Regarding Claim 14, Akinlua et al. discloses the track system component of claim 13, as discussed above. 
Akinlua et al. does not disclose the bushing further comprises three-dimensional depressions located on an exterior surface adjacent the flange; wherein the three-dimensional depressions are infiltrated with track system component material.
However, Lewentz teaches (pages 1-5 of translation; Figs. 1-5a) three-dimensional depressions (spaces between threads 18) in an outer surface (outside wall 16) proximate the flange (collar 20); wherein the three-dimensional depressions (spaces between threads 18) in the bushing (14) are infiltrated with component material (it can be seen in Figs. 1-5 that the gaps between threads 18 are filled in by the material of the housing 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Akinlua et al. to have threading on the outer wall, such as taught by Lewentz, in order to facilitate retention of the bushing within the link.
Regarding Claim 15, the combination of Akinlua et al. and Lewentz teach the track system component of claims 13-14, as discussed above. Lewentz further teaches threading (18) located on the outer diameter flange (Lewentz shows this feature inasmuch as Applicant’s invention does).
Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinlua et al. in view of US 20160084302 A1 (Spinella).
Regarding Claim 14, Akinlua et al. discloses the track system component of claim 13, as discussed above.
Akinlua et al. does not disclose the bushing further comprises three-dimensional depressions located on an exterior surface adjacent the flange; wherein the three-dimensional depressions are infiltrated with track system component material.
However, Spinella teaches (Para. [0052]-[0067]; Figs. 1-3) three-dimensional depressions (openings 56) located on an exterior surface (outer ring 6); wherein the three-dimensional depressions are infiltrated with component material (ring 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Akinlua et al. to have depressions on the outer wall, such as taught by Spinella, in order to facilitate retention of the bushing within the link.
Regarding Claim 18, the combination of Akinlua et al. and Spinella teach the track system component of claims 13-14, as discussed above. Spinella further teaches (Para. [0052]-[0067]; Figs. 1-3) three-dimensional depressions (openings 56) comprise boring extending into the exterior surface (outer ring 6).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinlua et al. in view of French as applied to claim 1 above, and further in view of Lewentz.
Regarding Claim 4, Akinlua et al. and French teach the track shoe of claim 1, as discussed above. Akinlua et al. further discloses (Para. [0020]-[0030]; Figs. 1-6) the bushing (157) comprises: an outer wall (outer surface of 230a) from which the flange (portion extending between 340a and 340b) extends.
Akinlua et al. does not disclose three-dimensional depressions located on the outer wall adjacent the flange.
However, Lewentz teaches (pages 1-5 of translation; Figs. 1-5a) a bush (14) with three- dimensional depressions (spaces between threads 18) on an outer wall (16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Akinlua et al. to have depressions on the outer wall, such as taught by Lewentz, in order to facilitate retention of the bushing within the link.
Regarding Claim 5, the combination of Akinlua et al., French, and Lewentz teach the track shoe of claims 1 and 4, as discussed above. Lewentz further teaches (pages 1-5 of translation; Figs. 1-5a) the three- dimensional depressions comprise threading (18) forming trenches (space between threading 18).
Claim(s) 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinlua et al. in view of French as applied to claim 1 above, and further in view of US 20110252851 A1 (Lu).
Regarding Claim 4, Akinlua et al. and French teach the track shoe of claim 1, as discussed above. Akinlua et al. further discloses (Para. [0020]-[0030]; Figs. 1-6) the bushing (157) comprises: an outer wall (outer surface of 230a) from which the flange (portion extending between 340a and 340b) extends.
Akinlua et al. does not disclose three-dimensional depressions located on the outer wall adjacent the flange.
However, Lu teaches (Para. [0045]-[0058]; Figs. 1a-19) a bushing (24) with three-dimensional depressions (dimpled surface texture) located on a seal surface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Akinlua et al. to have depressions on the seal surface, such as taught by Lu, in order to facilitate retention of the bushing within the link.
Regarding Claim 7, the combination of Akinlua et al., French, and Lu teach the track shoe of claims 1 and 4, as discussed above. Lu further teaches (Para. [0045]-[0058]; Figs. 1a-19) the three-dimensional depressions comprise peening forming depressions (dimpled surface texture).
Regarding Claim 9, Akinlua et al. and French teach the track shoe of claim 1, as discussed above.
Akinlua et al. does not disclose three-dimensional depressions located on a radially outer surface of the flange.
However, Lu teaches (Para. [0045]-[0058]; Figs. 1a-19) a bushing (24) with three-dimensional depressions (dimpled surface texture) located on a seal surface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Akinlua et al. to have depressions on the seal surface including the flange, such as taught by Lu, in order to facilitate retention of the bushing within the link.
Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinlua et al. in view of French as applied to claim 1 above, and further in view of Spinella.
Regarding Claim 4, Akinlua et al. and French teach the track shoe of claim 1, as discussed above. Akinlua et al. further discloses (Para. [0020]-[0030]; Figs. 1-6) the bushing (157) comprises: an outer wall (outer surface of 230a) from which the flange (portion extending between 340a and 340b) extends.
Akinlua et al. does not disclose three-dimensional depressions located on the outer wall adjacent the flange.
However, Spinella teaches (Para. [0052]-[0067]; Figs. 1-3) a bushing (1) with three-dimensional depressions (openings 56) on an outer wall (outer ring 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Akinlua et al. to have depressions on the outer wall, such as taught by Spinella, in order to facilitate retention of the bushing within the link.
Regarding Claim 8, the combination of Akinlua et al., French, and Spinella teach the track shoe of claims 1 and 4, as discussed above. Spinella further teaches (Para. [0052]-[0067]; Figs. 1-3) the three-dimensional depressions comprise boring forming holes (openings 56).
Claim(s) 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinlua et al. in view of Lewentz as applied to claims 10 and 13-14 above, and further in view of French.
Regarding Claim 11, the combination of Akinlua et al. and Lewentz teach the component of claim 10, as discussed above.
Akinlua et al. does not disclose the component is selected from the group consisting of a track shoe, a roller and an idler wheel.
However, French teaches (p. 1 line 47-p. 2 line 69; Figs. 1-8) a track shoe (A) with a base (plate 42) and links (21) attached to the base.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the links disclosed by Akinlua et al. to track shoe bodies, such as taught by French, in order to create a running surface for an endless track vehicle.
Regarding Claim 12, the combination of Akinlua et al., Lewentz, and French teach the component of claims 10-11, as discussed above. Lewentz further teaches (pages 1-5 of translation; Figs. 1-5a) the retention features are selected from the group consisting of threading, peening, knurling and boring (threading).
Regarding Claim 19, the combination of Akinlua et al. and Lewentz teach the track system component of claims 13-14, as discussed above.
Akinlua et al. does not disclose the bushing is made of a bushing material having a higher melting point than the track system component material.
However, French teaches (page 1 line 90-page 2 line 69; Figs. 1-8) a bushing (25) made of manganese steel and a shoe (A) may be made of malleable iron or steel.
	French does not teach the melting points of the material.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Akinlua et al., as modified by French, to be of a material having a higher melting point than the track system component material, because material selection is a routine design factor depending on the intended use of the bushing.
Regarding Claim 20, the combination of Akinlua et al., Lewentz, and French teach the track system component of claims 13-14 and 19, as discussed above. French further teaches (page 1 line 90-page 2 line 69; Figs. 1-8) a bushing (25) made of manganese steel and a shoe (A) may be made of malleable iron or steel.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinlua et al. in view of Lewentz as applied to claims 13-14 above, and further in view of DE 19642666 A1 (Becker et al.).
Regarding Claim 16, the combination of Akinlua et al. and Lewentz teach the track system component of claims 13-14, as discussed above. Lewentz further teaches (pages 1-5 of translation; Figs. 1-5a) a bush (14) with three-dimensional depressions (spaces between threads 18) on the exterior surface (outside wall 16).
Akinlua et al. and Lewentz do not disclose the three-dimensional depressions comprise knurling located on the exterior surface.
However, Becker et al. teaches (page 5 of translation; Fig. 19) a bush (4) comprising a knurl (28) on its circumference.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Akinlua et al., as modified by Lewentz, to have knurling on the outer wall, such as taught by Becker et al., as an alternative surface feature arrangement in order to facilitate retention of the bushing within the link.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinlua et al. in view of Lewentz as applied to claims 13-14 above, and further in view of Lu.
Regarding Claim 17, the combination of Akinlua et al. and Lewentz teach the track system component of claims 13-14, as discussed above. Lewentz further teaches (pages 1-5 of translation; Figs. 1-5a) a bush (14) with three-dimensional depressions (spaces between threads 18) on the exterior surface (outside wall 16).
Akinlua et al. and Lewentz do not disclose the three-dimensional depressions comprise peening located on the exterior surface.
However, Lu teaches (Para. [0045]-[0058]; Figs. 1a-19) a bushing (24) with peening (dimpled surface texture).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Akinlua et al., as modified by Lewentz, to have peening, such as taught by Lu, as an alternative surface feature arrangement in order to facilitate retention of the bushing within the link.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinlua et al. in view of French and Lewentz as applied to claims 1 and 4 above, and further in view of Becker et al.
Regarding Claim 6, the combination of Akinlua et al., French, and Lewentz teach the track shoe of claims 1 and 4, as discussed above. Lewentz further teaches (pages 1-5 of translation; Figs. 1-5a) a bush (14) with three-dimensional depressions (spaces between threads 18).
Akinlua et al., French, and Lewentz do not disclose the three-dimensional depressions comprise knurling forming projections.
However, Becker et al. teaches (page 5 of translation; Fig. 19) a bush (4) comprising a knurl (28) on its circumference.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing disclosed by Akinlua et al., as modified by Lewentz, to have knurling on the outer wall, such as taught by Becker et al., as an alternative surface feature arrangement in order to facilitate retention of the bushing within the link.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 10, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617